Name: Regulation (EU) NoÃ 510/2011 of the European Parliament and of the Council of 11Ã May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO 2 emissions from light-duty vehicles Text with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  land transport;  technology and technical regulations;  deterioration of the environment
 Date Published: nan

 31.5.2011 EN Official Journal of the European Union L 145/1 REGULATION (EU) No 510/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The United Nations Framework Convention on Climate Change, which was approved on behalf of the European Community by Council Decision 94/69/EC (3), seeks to stabilise greenhouse gas concentrations in the atmosphere at a level that would prevent dangerous anthropogenic interference with the climate system. In order to meet this objective, the overall global annual mean surface temperature increase should not exceed 2 degrees Celsius above pre-industrial levels. The Intergovernmental Panel on Climate Change's (IPCC) fourth Assessment Report shows that in order to reach that objective, global emissions of greenhouse gases must peak by 2020. At its meeting of 8-9 March 2007, the European Council made a firm commitment to reduce the overall greenhouse gas emissions of the Community by at least 20 % compared to 1990 levels by 2020 and by 30 % provided that other developed countries commit themselves to comparable emission reductions and economically more advanced developing countries contribute according to their respective capabilities. (2) In 2009, the Commission completed a review of the Union's Sustainable Development Strategy focussing on the most pressing problems for sustainable development such as transport, climate change, public health and energy conservation. (3) Policies and measures should be implemented at Member State and Union level across all sectors of the Union economy, and not only within the industrial and energy sectors, in order to achieve the necessary emissions reductions. Decision No 406/2009/EC of the European Parliament and of the Council of 23 April 2009 on the effort of Member States to reduce their greenhouse gas emissions to meet the Community's greenhouse gas emission reduction commitments up to 2020 (4) provides for an average reduction of 10 % compared to 2005 levels in the sectors not covered by the EU Emissions Trading Scheme, established by Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community (5), including road transport. Road transport is the second largest greenhouse gas emitting sector in the Union and its emissions, including those from light commercial vehicles, continue to rise. If road transport emissions continue to increase, it will significantly undermine efforts made by other sectors to combat climate change. (4) Union targets for new road vehicles provide manufacturers with more planning certainty and more flexibility to meet the CO2 reduction requirements than would be provided by separate national reduction targets. In setting emission performance standards, it is important to take into account the implications for markets and for the competitiveness of manufacturers, the direct and indirect costs imposed on business and the benefits that accrue in terms of stimulating innovation and reducing energy consumption and fuel costs. (5) To enhance the competitiveness of the European automotive industry, incentive schemes such as the offsetting of eco-innovations and the award of super-credits should be used. (6) In its Communications of 7 February 2007 entitled Results of the review of the Community Strategy to reduce CO2 emissions from passenger cars and light-commercial vehicles and A Competitive Automotive Regulatory Framework for the 21st Century (CARS 21), the Commission underlined that the Community objective of average emissions for the new passenger car fleet of 120 g CO2/km would not be met by 2012 in the absence of additional measures. (7) In those Communications an integrated approach was proposed with a view to reaching the Community target of average emissions of 120 g CO2/km from new passenger cars and light commercial vehicles registered in the Community by 2012 by focusing on mandatory reductions of emissions of CO2 to reach an objective of 130 g CO2/km for the average new car fleet by means of improvements in vehicle motor technology and a further reduction of 10 g CO2/km, or equivalent if technically necessary, by means of other technological improvements, including fuel efficiency progress in light commercial vehicles. (8) The provisions implementing the objective concerning emissions from light commercial vehicles should be consistent with the legislative framework for implementing the objectives concerning emissions from the new passenger car fleet set out in Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (6). (9) The legislative framework for achieving the fleet average emissions target for new light commercial vehicles should ensure that reduction targets are competitively neutral, socially equitable and sustainable and take account of the diversity of European automobile manufacturers and avoid any unjustified distortion of competition between them. The legislative framework should be compatible with the overall objective of reaching the Union's emission reduction targets and should be complemented by other more use-related instruments such as differentiated car and energy taxes or measures to limit the speed of light commercial vehicles. (10) In order to maintain the diversity of the light commercial vehicle market and its ability to address different consumer needs, CO2 emission targets for light commercial vehicles should be defined according to the utility of the vehicle on a linear basis. Mass is an appropriate parameter to describe this utility as it provides a correlation with present emissions and therefore results in more realistic and competitively neutral targets. Moreover, data on mass is readily available. Data on alternative utility parameters such as footprint (average track width times wheelbase) and payload should be collected in order to facilitate longer-term evaluations of the utility-based approach. (11) This Regulation actively promotes eco-innovation and takes into account future technological developments which can enhance the long-term competitiveness of the European automotive industry and create more high-quality jobs. As a means to assess systematically the emissions improvements of eco-innovations the Commission should consider the possibility of including eco-innovation measures in the review of test procedures pursuant to Article 14(3) of Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (7), taking into consideration the technical and economic impacts of such inclusion. (12) Directive 1999/94/EC of the European Parliament and of the Council of 13 December 1999 relating to the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger cars (8) already requires that promotional literature for cars provides end-users with the official CO2 emission data and the official fuel consumption of the vehicle. The Commission, in its Recommendation 2003/217/EC of 26 March 2003 on the application to other media of the provisions of Directive 1999/94/EC concerning promotional literature (9), has interpreted this as including advertising. The scope of Directive 1999/94/EC should therefore be extended to light commercial vehicles, so that advertisements for any light commercial vehicles should be required to provide end-users with the official CO2 emission data and official fuel consumption of the vehicle where energy- or price-related information is disclosed, at the latest by 2014. (13) In recognition of the very high research and development and unit production costs of early generations of very low carbon vehicle technologies to be introduced into the marketplace following its entry into force, this Regulation seeks to accelerate and facilitate, on an interim basis, the process of introducing into the Union market ultra low carbon vehicles at their initial stages of commercialisation. (14) The use of certain alternative fuels can offer significant CO2 reductions in well-to-wheel terms. This Regulation therefore incorporates specific provisions aimed at promoting further deployment of certain alternative-fuel vehicles in the Union market. (15) By 1 January 2012 at the latest and with a view to improving data gathering on and measurement of fuel consumption, the Commission should consider whether to amend the relevant legislation in order to include an obligation for manufacturers seeking type approval for vehicles of category N1 as defined in Annex II to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (10) to equip every vehicle with a fuel consumption meter. (16) To ensure consistency with Regulation (EC) No 443/2009 and to avoid abuses, the target should be applied to new light commercial vehicles registered in the Union for the first time and that have not previously been registered outside the Union except for a limited period. (17) Directive 2007/46/EC establishes a harmonised framework containing the administrative provisions and general technical requirements for approval of all new vehicles within its scope. The entity responsible for complying with this Regulation should be the same as the entity responsible for all aspects of the type-approval process in accordance with Directive 2007/46/EC and for ensuring conformity of production. (18) Manufacturers should have flexibility to decide how to meet their targets under this Regulation and should be allowed to average emissions over their new vehicle fleet rather than having to respect CO2 targets for each individual vehicle. Manufacturers should therefore be required to ensure that the average specific emission for all the new light commercial vehicles registered in the Union for which they are responsible does not exceed the average of the emissions targets for those vehicles. This requirement should be phased in between 2014 and 2017 in order to facilitate its introduction. This is consistent with the lead times given and the duration of the phase-in period set in Regulation (EC) No 443/2009. (19) In order to ensure that targets reflect the particularities of small and niche manufacturers and are consistent with the manufacturer's reduction potential, alternative emission reduction targets should be set for such manufacturers, taking into account the technological potential of a given manufacturer's vehicles to reduce their specific emissions of CO2 and consistently with the characteristics of the market segments concerned. This derogation should be covered by the review of the specific emission targets in Annex I, to be completed by the beginning of 2013 at the latest. (20) The Union strategy to reduce CO2 emissions from passenger cars and light commercial vehicles established an integrated approach with a view to reaching the Union target of 120 g CO2/km by 2012, while also presenting a longer-term vision of further emission reductions. Regulation (EC) No 443/2009 substantiates this longer-term view by setting a target of 95 g CO2/km as average emissions for the new car fleet. In order to ensure consistency with that approach and to provide planning certainty for the industry, a long-term target for the specific emissions of CO2 of light commercial vehicles in 2020 should be set. (21) In order to provide flexibility for manufacturers in meeting their emission targets under this Regulation, manufacturers may agree to form a pool on an open, transparent and non-discriminatory basis. Where a pool is formed, individual manufacturer's targets should be replaced by a joint target for the pool which should be attained collectively by the members of the pool. (22) The specific emissions of CO2 of completed vehicles should be allocated to the manufacturer of the base vehicle. (23) In order to ensure that the values of CO2 emissions and fuel efficiency of completed vehicles are representative, the Commission should come forward with a specific procedure and consider, where appropriate, reviewing the type-approval legislation. (24) A robust compliance mechanism is necessary in order to ensure that the targets under this Regulation are met. (25) The specific emissions of CO2 from new light commercial vehicles are measured on a harmonised basis in the Union according to the methodology laid down in Regulation (EC) No 715/2007. To minimise the administrative burden of the scheme, the compliance should be measured by reference to data on registrations of new vehicles in the Union collected by Member States and reported to the Commission. To ensure the consistency of the data used to assess compliance, the rules for the collection and reporting of this data should be harmonised as far as possible. (26) Directive 2007/46/EC requires that manufacturers issue a certificate of conformity for each new light commercial vehicle and that Member States permit the registration and entry into service of a new light commercial vehicle only if it is accompanied by a valid certificate of conformity. Data collected by Member States should be consistent with the certificate of conformity issued by the manufacturer of the light commercial vehicle and should be based on this document only. There should be a Union standard database for certificate of conformity data. It should be used as a single reference to enable Member Sates to maintain more easily their registration data when vehicles are newly registered. (27) Manufacturers compliance with the targets under this Regulation should be assessed at Union level. Manufacturers whose average specific emissions of CO2 exceed those permitted under this Regulation should pay an excess emissions premium with respect to each calendar year from 1 January 2014. The premium should be modulated as a function of the extent to which manufacturers fail to comply with their target. In order to ensure consistency, the premium mechanism should be similar to the one set in Regulation (EC) No 443/2009. The amounts of the excess emissions premium should be considered as revenue for the general budget of the European Union. (28) Any national measure that Member States may maintain or introduce in accordance with Article 193 of the Treaty on the Functioning of the European Union (TFEU) should not, in consideration of the purpose of and procedures established in this Regulation, impose additional or more stringent penalties on manufacturers who fail to meet their targets under this Regulation. (29) This Regulation should be without prejudice to the full application of Union competition rules. (30) New modalities should be considered for reaching the long-term target, in particular the slope of the curve, the utility parameter and the excess emissions premium scheme. (31) The speed of road vehicles has a strong influence on their fuel consumption and CO2 emissions. In addition, in the absence of speed limitation for light commercial vehicles, it is possible that there is an element of competition as regards top speed which could lead to oversized powertrains and associated inefficiencies in slower operating conditions. It is therefore appropriate to investigate the feasibility of extending the scope of Council Directive 92/6/EEC of 10 February 1992 on the installation and use of speed limitation devices for certain categories of motor vehicles in the Community (11), with the aim of including light commercial vehicles covered in this Regulation. (32) In order to ensure uniform conditions for the implementation of this Regulation, in particular for the adoption of detailed rules for the monitoring and reporting of average emissions, namely the collection, registration, presentation, transmission, calculation and communication of data on average emissions, and the application of the requirements set out in Annex II, as well as for the adoption of detailed arrangements for the collection of excess emissions premiums and of detailed provisions for the procedure to approve innovative technologies, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (12). (33) The Commission should be empowered to adopt delegated acts in accordance with Article 290 TFEU to amend the monitoring and reporting requirements laid down in Annex II in the light of the experience of the application of this Regulation, to adjust the figure of M0 referred to in Annex I to the average mass of new light commercial vehicles in the previous three calendar years, to establish rules regarding the interpretation of the eligibility criteria for derogations, on the content of applications for a derogation and on the content and assessment of programmes for the reduction of specific emissions of CO2, as well as to adapt the formulae set out in Annex I in order to reflect any change in the regulatory test procedure for the measurement of specific CO2 emissions. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. (34) Since the objective of this Regulation, namely the establishment of CO2 emissions performance requirements for new light commercial vehicles, cannot be achieved by the Member States, and can therefore, by reason of its scale and effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter and objectives 1. This Regulation establishes CO2 emissions performance requirements for new light commercial vehicles. This Regulation sets the average CO2 emissions for new light commercial vehicles at 175 g CO2/km, by means of improvements in vehicle technology, as measured in accordance with Regulation (EC) No 715/2007 and its implementing measures, and innovative technologies. 2. From 2020, this Regulation sets a target of 147 g CO2/km for the average emissions of new light commercial vehicles registered in the Union subject to confirmation of its feasibility, as specified in Article 13(1). Article 2 Scope 1. This Regulation shall apply to motor vehicles of category N1 as defined in Annex II to Directive 2007/46/EC with a reference mass not exceeding 2 610 kg and to vehicles of category N1 to which type-approval is extended in accordance with Article 2(2) of Regulation (EC) No 715/2007 (light commercial vehicles) which are registered in the Union for the first time and which have not previously been registered outside the Union (new light commercial vehicles). 2. A previous registration outside the Union made less than three months before registration in the Union shall not be taken into account. 3. This Regulation shall not apply to special purpose vehicles as defined in point 5 of Part A to Annex II to Directive 2007/46/EC. Article 3 Definitions 1. For the purposes of this Regulation, the following definitions shall apply: (a) average specific emissions of CO2 means, in relation to a manufacturer, the average of the specific emissions of CO2 of all light commercial vehicles of which it is the manufacturer; (b) certificate of conformity means the certificate referred to in Article 18 of Directive 2007/46/EC; (c) completed vehicle means a vehicle where type-approval is granted following completion of a process of multi-stage type-approval in accordance with Directive 2007/46/EC; (d) complete vehicle means any vehicle which does not need to be completed in order to meet the relevant technical requirements of Directive 2007/46/EC; (e) base vehicle means any vehicle which is used at the initial stage of a multi-stage type-approval process; (f) manufacturer means the person or body responsible to the approval authority for all aspects of the EC type-approval procedure in accordance with Directive 2007/46/EC and for ensuring conformity of production; (g) mass means the mass of the vehicle with bodywork in running order as stated in the certificate of conformity and defined in Section 2.6 of Annex I to Directive 2007/46/EC; (h) specific emissions of CO2 means the emissions of a light commercial vehicle measured in accordance with Regulation (EC) No 715/2007 and specified as the CO2 mass emission (combined) in the certificate of conformity of the complete or completed vehicle; (i) specific emissions target means, in relation to a manufacturer, the average of the indicative specific emissions of CO2 determined in accordance with Annex I in respect of each new light commercial vehicle for which it is the manufacturer, or, if the manufacturer is granted a derogation in accordance with Article 11, the specific emissions target determined according to that derogation; (j) footprint means the average track width multiplied by the wheelbase as stated in the certificate of conformity and defined in Sections 2.1 and 2.3 of Annex I to Directive 2007/46/EC; (k) payload means the difference between the technically permissible maximum laden mass pursuant to Annex II to Directive 2007/46/EC and the mass of the vehicle. 2. For the purposes of this Regulation a group of connected manufacturers means a manufacturer and its connected undertakings. In relation to a manufacturer, connected undertakings means: (a) undertakings in which the manufacturer has, directly or indirectly: (i) the power to exercise more than half the voting rights; or (ii) the power to appoint more than half the members of the supervisory board, board of management or bodies legally representing the undertaking; or (iii) the right to manage the undertaking's affairs; (b) undertakings which directly or indirectly have, over the manufacturer, the rights or powers listed in point (a); (c) undertakings in which an undertaking referred to in point (b) has, directly or indirectly, the rights or powers listed in point (a); (d) undertakings in which the manufacturer together with one or more of the undertakings referred to in points (a), (b) or (c), or in which two or more of the latter undertakings, jointly have the rights or powers listed in point (a); (e) undertakings in which the rights or the powers listed in point (a) are jointly held by the manufacturer or one or more of its connected undertakings referred to in points (a) to (d) and one or more third parties. Article 4 Specific emissions targets For the calendar year commencing 1 January 2014 and each subsequent calendar year, each manufacturer of light commercial vehicles shall ensure that its average specific emissions of CO2 do not exceed its specific emissions target determined in accordance with Annex I or, where a manufacturer is granted a derogation under Article 11, in accordance with that derogation. Where the specific emissions of the completed vehicle are not available, the manufacturer of the base vehicle shall use the specific emissions of the base vehicle for determining its average specific emissions of CO2. For the purpose of determining each manufacturer's average specific emissions of CO2, the following percentages of each manufacturer's new light commercial vehicles registered in the relevant year shall be taken into account:  70 % in 2014,  75 % in 2015,  80 % in 2016,  100 % from 2017 onwards. Article 5 Super-credits In calculating the average specific emissions of CO2, each new light commercial vehicle with specific emissions of CO2 of less than 50 g CO2/km shall be counted as:  3,5 light commercial vehicles in 2014,  3,5 light commercial vehicles in 2015,  2,5 light commercial vehicles in 2016,  1,5 light commercial vehicles in 2017,  1 light commercial vehicle from 2018. For the duration of the super-credits scheme, the maximum number of new light commercial vehicles, with specific emissions of CO2 of less than 50 g CO2/km, to be taken into account in the application of the multipliers set out in the first paragraph shall not exceed 25 000 light commercial vehicles per manufacturer. Article 6 Specific emission target for alternative fuel light commercial vehicles For the purpose of determining compliance by a manufacturer with its specific emissions target referred to in Article 4, the specific emissions of CO2 of each light commercial vehicle which is designed to be capable of running on a mixture of petrol with 85 % bioethanol (E85), and which complies with relevant Union legislation or European technical standards, shall be reduced by 5 % by 31 December 2015 in recognition of the greater technological and emission reduction capability when running on biofuels. This reduction shall apply only where at least 30 % of the filling stations in the Member State in which the light commercial vehicle is registered provide this type of alternative fuel complying with the sustainability criteria for biofuels set out in relevant Union legislation. Article 7 Pooling 1. Manufacturers of new light commercial vehicles, other than manufacturers which have been granted a derogation under Article 11, may form a pool for the purposes of meeting their obligations under Article 4. 2. An agreement to form a pool may relate to one or more calendar years, provided that the overall duration of each agreement does not exceed five calendar years, and must be entered into on or before 31 December in the first calendar year for which emissions are to be pooled. Manufacturers which form a pool shall file the following information with the Commission: (a) the manufacturers who will be included in the pool; (b) the manufacturer nominated as the pool manager who will be the contact point for the pool and will be responsible for paying any excess emissions premium imposed on the pool in accordance with Article 9; (c) evidence that the pool manager will be able to fulfil the obligations under point (b). 3. Where the proposed pool manager fails to meet the requirement to pay any excess emissions premium imposed on the pool in accordance with Article 9, the Commission shall notify the manufacturers. 4. Manufacturers included in a pool shall jointly inform the Commission of any change of pool manager or of its financial status, in so far as this may affect its ability to meet the requirement to pay any excess emissions premium imposed on the pool in accordance with Article 9 and of any changes to the membership of the pool or the dissolution of the pool. 5. Manufacturers may enter into pooling arrangements provided that their agreements comply with Articles 101 and 102 TFEU and that they allow open, transparent and non-discriminatory participation on commercially reasonable terms by any manufacturer requesting membership of the pool. Without prejudice to the general applicability of Union competition rules to such pools, all members of a pool shall in particular ensure that neither data sharing nor information exchange may occur in the context of their pooling arrangement, except in respect of the following information: (a) the average specific emissions of CO2; (b) the specific emissions target; (c) the total number of vehicles registered. 6. Paragraph 5 shall not apply where all the manufacturers included in the pool are part of the same group of connected manufacturers. 7. Except where notification is given under paragraph 3, the manufacturers in a pool in respect of which information is filed with the Commission shall be considered as one manufacturer for the purposes of meeting their obligations under Article 4. Monitoring and reporting information in respect of individual manufacturers as well as any pools will be recorded, reported and made available in the central register referred to in Article 8(4). Article 8 Monitoring and reporting of average emissions 1. For the calendar year commencing 1 January 2012 and each subsequent calendar year, each Member State shall record information for each new light commercial vehicle registered in its territory in accordance with Part A of Annex II. This information shall be made available to the manufacturers and their designated importers or representatives in each Member State. Member States shall make every effort to ensure that reporting bodies operate in a transparent manner. 2. By 28 February of each year, commencing in 2013, each Member State shall determine and transmit to the Commission the information listed in Part B of Annex II in respect of the preceding calendar year. The data shall be transmitted in accordance with the format specified in Part C of Annex II. 3. On request from the Commission, a Member State shall also transmit the full set of data collected pursuant to paragraph 1. 4. The Commission shall keep a central register of the data reported by Member States under this Article and this register shall be publicly available. By 30 June 2013 and each subsequent year, the Commission shall provisionally calculate for each manufacturer: (a) the average specific emissions of CO2 in the preceding calendar year; (b) the specific emissions target in the preceding calendar year; (c) the difference between its average specific emissions of CO2 in the preceding calendar year and its specific emissions target for that year. The Commission shall notify each manufacturer of its provisional calculation for that manufacturer. The notification shall include data per Member State on the number of new light commercial vehicles registered and their specific emissions of CO2. 5. Manufacturers may, within three months of being notified of the provisional calculation under paragraph 4, notify the Commission of any errors in the data, specifying the Member State in which it considers that the error occurred. 6. The Commission shall consider any notifications from manufacturers and shall, by 31 October, either confirm or amend the provisional calculations under paragraph 4. 7. In relation to the calendar years 2012 and 2013 and on the basis of the calculations made pursuant to paragraph 5, the Commission shall notify a manufacturer where it appears to the Commission that the manufacturer's average specific emissions of CO2 exceed its specific emissions target. 8. In each Member State, the competent authority for the collection and communication of the monitoring data in accordance with this Regulation shall be the one designated in accordance with Article 8(7) of Regulation (EC) No 443/2009. 9. The Commission shall adopt detailed rules for the monitoring and reporting of data under this Article and for the application of Annex II. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 14(2). In order to take account of experience gained from the application of this Regulation, the Commission may amend Annex II by means of delegated acts in accordance with Article 15, and subject to the conditions laid down in Articles 16 and 17. 10. Member States shall also collect and report data, in accordance with this Article, on registrations of vehicles in categories M2 and N2 as defined in Annex II to Directive 2007/46/EC with a reference mass not exceeding 2 610 kg and vehicles to which type approval is extended in accordance with Article 2(2) of Regulation (EC) No 715/2007. Article 9 Excess emissions premium 1. In respect of the period from 1 January to 31 December 2014 and every calendar year thereafter, the Commission shall impose an excess emissions premium on a manufacturer or pool manager, as appropriate, where a manufacturer's average specific emissions of CO2 exceed its specific emissions target. 2. The excess emissions premium under paragraph 1 shall be calculated using the following formulae: (a) from 2014 until 2018: (i) for excess emissions of more than 3 g CO2/km: ((Excess emissions  3 g CO2/km) Ã  EUR 95 + EUR 45) Ã  number of new light commercial vehicles; (ii) for excess emissions of more than 2 g CO2/km but no more than 3 g CO2/km: ((Excess emissions  2 g CO2/km) Ã  EUR 25 + EUR 20) Ã  number of new light commercial vehicles; (iii) for excess emissions of more than 1 g CO2/km but no more than 2 g CO2/km: ((Excess emissions  1 g CO2/km) Ã  EUR 15 + EUR 5) Ã  number of new light commercial vehicles; (iv) for excess emissions of no more than 1 g CO2/km: (Excess emissions Ã  EUR 5) Ã  number of new light commercial vehicles; (b) from 2019: (Excess emissions Ã  EUR 95) Ã  number of new light commercial vehicles. For the purposes of this Article the following definitions shall apply:  excess emissions means the positive number of grams per kilometre by which a manufacturer's average specific emissions of CO2, taking into account CO2 emissions reductions due to innovative technologies approved in accordance with Article 12, exceeded its specific emissions target in the calendar year or part thereof to which the obligation under Article 4 applies, rounded to the nearest three decimal places, and  number of new light commercial vehicles means the number of new light commercial vehicles of which it is the manufacturer and which were registered in that period according to the phase-in criteria as set out in Article 4. 3. The Commission shall adopt detailed arrangements for the collection of excess emissions premiums under paragraph 1 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 14(2). 4. The amounts of the excess emissions premium shall be considered as revenue for the general budget of the European Union. Article 10 Publication of performance of manufacturers 1. By 31 October 2013 and 31 October of each subsequent year, the Commission shall publish a list indicating, for each manufacturer: (a) its specific emission target for the preceding calendar year; (b) its average specific emissions of CO2 in the preceding calendar year; (c) the difference between its average specific emissions of CO2 in the preceding calendar year and its specific emissions target in that year; (d) the average specific emissions of CO2 for all new light commercial vehicles registered in the Union in the previous calendar year; (e) the average mass for all new light commercial vehicles registered in the Union in the preceding calendar year. 2. From 31 October 2015, the list published under paragraph 1 shall also indicate whether the manufacturer has complied with the requirements of Article 4 with respect to the preceding calendar year. Article 11 Derogations for certain manufacturers 1. An application for a derogation from the specific emissions target calculated in accordance with Annex I may be made by a manufacturer of fewer than 22 000 new light commercial vehicles registered in the Union per calendar year, and which: (a) is not part of a group of connected manufacturers; or (b) is part of a group of connected manufacturers that is responsible in total for fewer than 22 000 new light commercial vehicles registered in the Union per calendar year; or (c) is part of a group of connected manufacturers but operates its own production facilities and design centre. 2. A derogation applied for under paragraph 1 may be granted for a maximum period of five calendar years. An application shall be made to the Commission and shall include: (a) the name of, and contact person for, the manufacturer; (b) evidence that the manufacturer is eligible for a derogation under paragraph 1; (c) details of the light commercial vehicles which it manufactures including the mass and specific emissions of CO2 of those light commercial vehicles; and (d) a specific emissions target consistent with its reduction potential, including the economic and technological potential to reduce its specific emissions of CO2 and taking into account the characteristics of the market for the type of light commercial vehicle manufactured. 3. Where the Commission considers that the manufacturer is eligible for a derogation applied for under paragraph 1 and is satisfied that the specific emissions target proposed by the manufacturer is consistent with its reduction potential, including the economic and technological potential to reduce its specific emissions of CO2, and taking into account the characteristics of the market for the type of light commercial vehicle manufactured, the Commission shall grant a derogation to the manufacturer. The derogation shall apply from 1 January of the year following the date of granting of the derogation. 4. A manufacturer which is subject to derogation in accordance with this Article shall notify the Commission immediately of any change which affects or may affect its eligibility for a derogation. 5. Where the Commission considers, whether on the basis of a notification under paragraph 4 or otherwise, that a manufacturer is no longer eligible for the derogation, it shall revoke the derogation with effect from 1 January of the next calendar year and shall notify the manufacturer thereof. 6. Where the manufacturer does not attain its specific emissions target, the Commission shall impose the excess emissions premium on the manufacturer, as set out in Article 9. 7. The Commission shall adopt rules to supplement paragraphs 1 to 6 of this Article, inter alia, on the interpretation of the eligibility criteria for derogations, on the content of applications, and on the content and assessment of programmes for the reduction of specific emissions of CO2, by means of delegated acts in accordance with Article 15, and subject to the conditions laid down in Articles 16 and 17. 8. Applications for a derogation, including the information supporting it, notifications under paragraph 4, revocations under paragraph 5 and any imposition of an excess emissions premium under paragraph 6 and acts adopted pursuant to paragraph 7, shall be made publicly available, subject to Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (13). Article 12 Eco-innovation 1. Upon application by a supplier or a manufacturer, CO2 savings achieved through the use of innovative technologies shall be considered. The total contribution of those technologies to reducing the specific emissions target of a manufacturer may be up to 7 g CO2/km. 2. The Commission shall adopt detailed provisions for a procedure to approve such innovative technologies by 31 December 2012. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 14(2) of this Regulation. Those detailed provisions shall be in accordance with the provisions established by Article 12(2) of Regulation (EC) No 443/2009, and be based on the following criteria for innovative technologies: (a) the supplier or manufacturer must be accountable for the CO2 savings achieved through the use of the innovative technologies; (b) the innovative technologies must make a verified contribution to CO2 reduction; (c) the innovative technologies must not be covered by the standard test cycle CO2 measurement or by mandatory provisions due to complementary additional measures complying with the 10 g CO2/km reduction referred to in Article 1 of Regulation (EC) No 443/2009 or be mandatory under other provisions of Union law. 3. A supplier or a manufacturer who applies for a measure to be approved as an innovative technology shall submit a report, including a verification report undertaken by an independent and certified body, to the Commission. In the event of a possible interaction of the measure with another innovative technology already approved, the report shall mention that interaction and the verification report shall evaluate to what extent that interaction modifies the reduction achieved by each measure. 4. The Commission shall attest the reduction achieved on the basis of the criteria set out in paragraph 2. Article 13 Review and report 1. By 1 January 2013, the Commission shall complete a review of the specific emissions targets in Annex I and of the derogations in Article 11, with the aim of defining:  subject to confirmation of its feasibility on the basis of updated impact assessment results, the modalities for reaching, by the year 2020, a long-term target of 147 g CO2/km in a cost-effective manner, and  the aspects of the implementation of that target, including the excess emissions premium. On the basis of such a review and its impact assessment, which includes an overall assessment of the impact on the car industry and its dependent industries, the Commission shall, if appropriate, make a proposal to amend this Regulation, in accordance with the ordinary legislative procedure, in a way which is as neutral as possible from the point of view of competition, and which is socially equitable and sustainable. 2. The Commission shall, if appropriate, submit a proposal to the European Parliament and to the Council by 2014, to include in this Regulation vehicles in category N2 and M2 as defined in Annex II to Directive 2007/46/EC with a reference mass not exceeding 2 610 kg and vehicles to which type-approval is extended in accordance with Article 2(2) of Regulation (EC) No 715/2007, with a view to achieving the long-term target from 2020. 3. The Commission shall by 2014, following an impact assessment, publish a report on the availability of data on footprint and payload and their use as utility parameters for determining specific emissions targets and, if appropriate, submit a proposal to the European Parliament and to the Council to amend Annex I in accordance with the ordinary legislative procedure. 4. By 31 December 2011 the Commission shall set up a procedure to obtain representative values of CO2 emissions, fuel efficiency and mass of completed vehicles while ensuring that the manufacturer of the base vehicle has timely access to the mass and to the specific emissions of CO2 of the completed vehicle. 5. By 31 October 2016, and every three years thereafter, the Commission shall amend Annex I by means of delegated acts in accordance with Article 15, and subject to the conditions laid down in Articles 16 and 17, to adjust the figure M0, referred to therein, to the average mass of new light commercial vehicles in the previous three calendar years. Those adjustments shall take effect for the first time on 1 January 2018 and every three years thereafter. 6. The Commission shall include light commercial vehicles in the review of the procedures for measuring CO2 emissions in accordance with Article 13(3) of Regulation (EC) No 443/2009. From the date of application of the revised procedure for the measuring of CO2 emissions, innovative technologies shall no longer be approved under the procedure set out in Article 12. The Commission shall include light commercial vehicles in the review of Directive 2007/46/EC in accordance with Article 13(4) of Regulation (EC) No 443/2009. In order to reflect any change in the regulatory test procedure for the measurement of specific CO2 emissions, the Commission shall adapt the formulae set out in Annex I by means of delegated acts in accordance with Article 15, and subject to the conditions laid down in Articles 16 and 17. Article 14 Committee procedure 1. The Commission shall be assisted by the Climate Change Committee established by Article 9 of Decision No 280/2004/EC of the European Parliament and of the Council of 11 February 2004 concerning a mechanism for monitoring Community greenhouse gas emissions and for implementing the Kyoto Protocol (14). That committee is a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 15 Exercise of the delegation 1. The power to adopt delegated acts referred to in the second subparagraph of Article 8(9), Article 11(7), Article 13(5) and the fourth subparagraph of Article 13(6), shall be conferred on the Commission for a period of five years from 3 June 2011. The Commission shall draw up a report in respect of the delegated power at the latest six months before the end of the five-year period. The delegation of power shall be automatically extended for periods of an identical duration, unless the European Parliament or the Council revokes it in accordance with Article 16. 2. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 3. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in Articles 16 and 17. Article 16 Revocation of the delegation 1. The delegation of power referred to in the second subparagraph of Article 8(9), Article 11(7), Article 13(5) and the fourth subparagraph of Article 13(6) may be revoked at any time by the European Parliament or the Council. 2. The institution which has commenced an internal procedure for deciding whether to revoke a delegation of power shall endeavour to inform the other institution and the Commission within a reasonable time before the final decision is taken, indicating the delegated power which could be subject to revocation and possible reasons for a revocation. 3. The decision of revocation shall put an end to the delegation of the power specified in that decision. It shall take effect immediately or at a later date specified therein. It shall not affect the validity of the delegated acts already in force. It shall be published in the Official Journal of the European Union. Article 17 Objections to delegated acts 1. The European Parliament or the Council may object to a delegated act within a period of two months from the date of notification. At the initiative of the European Parliament or the Council that period shall be extended by two months. 2. If, on expiry of the period referred to in paragraph 1, neither the European Parliament nor the Council has objected to the delegated act, it shall be published in the Official Journal of the European Union and shall enter into force on the date stated therein. The delegated act may be published in the Official Journal of the European Union and enter into force before the expiry of that period if the European Parliament and the Council have both informed the Commission of their intention not to raise objections. 3. If either the European Parliament or the Council objects to the delegated act within the period referred to in paragraph 1, it shall not enter into force. The institution which objects shall state the reasons for objecting to the delegated act. Article 18 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 May 2011. For the European Parliament The President J. BUZEK For the Council The President GYÃ RI E. (1) OJ C 44, 11.2.2011, p. 157. (2) Position of the European Parliament of 15 February 2011 (not yet published in the Official Journal) and decision of the Council of 31 March 2011. (3) OJ L 33, 7.2.1994, p. 11. (4) OJ L 140, 5.6.2009, p. 136. (5) OJ L 275, 25.10.2003, p. 32. (6) OJ L 140, 5.6.2009, p. 1. (7) OJ L 171, 29.6.2007, p. 1. (8) OJ L 12, 18.1.2000, p. 16. (9) OJ L 82, 29.3.2003, p. 33. (10) OJ L 263, 9.10.2007, p. 1. (11) OJ L 57, 2.3.1992, p. 27. (12) OJ L 55, 28.2.2011, p. 13. (13) OJ L 145, 31.5.2001, p. 43. (14) OJ L 49, 19.2.2004, p. 1. ANNEX I SPECIFIC CO2 EMISSIONS TARGETS 1. The indicative specific emissions of CO2 for each light commercial vehicle, measured in grams per kilometre, shall be determined in accordance with the following formulae: (a) from 2014 to 2017: Indicative specific emissions of CO2 = 175 + a Ã  (M  M0) where: M = mass of the vehicle in kilograms (kg) M0 = 1 706,0 a = 0,093; (b) from 2018: Indicative specific emission of CO2 = 175 + a Ã  (M  M0) where: M = mass of the vehicle in kilograms (kg) M0 = the value adopted pursuant to Article 13(5) a = 0,093. 2. The specific emissions target for a manufacturer in a calendar year shall be calculated as the average of the indicative specific emissions of CO2 of each new light commercial vehicle registered in that calendar year of which it is the manufacturer. ANNEX II MONITORING AND REPORTING OF EMISSIONS A. Collection of data on light commercial vehicles and determination of CO2 monitoring information 1. For the year commencing 1 January 2012 and each subsequent year, Member States shall record the following details for each new light commercial vehicle registered in its territory: (a) the manufacturer; (b) its type, variant and version; (c) its specific emissions of CO2 (g/km); (d) its mass (kg); (e) its wheel base (mm); (f) its track widths of steering axle (mm) and other axle (mm); (g) its technically permissible maximum laden mass (in kg) pursuant to Annex III to Directive 2007/46/EC. 2. The details referred to in point 1 shall be taken from the certificate of conformity for the relevant light commercial vehicle. Where the certificate of conformity specifies both a minimum and a maximum mass for a light commercial vehicle, the Member States shall use only the maximum figure for the purpose of this Regulation. In the case of bi-fuelled vehicles (petrol/gas) the certificates of conformity of which bear specific CO2 emission figures for both types of fuel, Member States shall use only the figure measured for gas. 3. For the calendar year commencing 1 January 2012 and each subsequent calendar year, each Member State shall determine, in accordance with the methods set out in Part B of this Annex, for each manufacturer: (a) the total number of new light commercial vehicles registered in its territory; (b) the average specific emissions for CO2, as specified in point 2 of Part B of this Annex; (c) the average mass, as specified in point 3 of Part B of this Annex; (d) for each version of each variant of each type of new light commercial vehicle: (i) the total number of new light commercial vehicles registered in its territory, as specified in point 4 of Part B of this Annex; (ii) the specific emissions of CO2; (iii) the mass; (iv) the footprint of the vehicle, as specified in point 5 of Part B of this Annex; (v) the payload. B. Methodology for determining CO2 monitoring information for new light commercial vehicles Monitoring information which Member States are required to determine in accordance with point 3 of Part A of this Annex shall be determined in accordance with the methodology in this Part. 1. Number of new light commercial vehicles registered (N) Member States shall determine the number of new light commercial vehicles registered within their territory in the respective monitoring year (N). 2. Average specific CO2 emissions of new light commercial vehicles (Save) The average specific CO2 emissions of all new light commercial vehicles newly registered in a Member States territory in the monitoring year (Save) is calculated by dividing the sum of the specific CO2 emissions of each individual new vehicle, S, by the number of new vehicles, N. Save = (1/N) Ã  Ã £ S. 3. Average mass of new light commercial vehicles The average mass of all new light commercial vehicles registered in a Member States territory in the monitoring year (Mave) is calculated by dividing the sum of the mass of each individual new vehicle, M, by the number of new vehicles, N. Mave = (1/N) Ã  Ã £ M. 4. The distribution by version of new light commercial vehicles For each version of each variant each type of new light commercial vehicle, the number of newly registered vehicles, the mass of the vehicles, the specific emissions of CO2, the wheelbase, track widths and technically permissible maximum laden mass of the vehicle are to be recorded. 5. Footprint The footprint of the vehicle shall be calculated by multiplying the wheelbase of the vehicle by the average track width of the vehicle. 6. Payload The payload of the vehicle shall be defined as the difference between the technically permissible maximum laden mass pursuant to Annex II to Directive 2007/46/EC and the mass of the vehicle. 7. Completed vehicles In the case of multi-stage vehicles, the specific emissions of CO2 of completed vehicles shall be allocated to the manufacturer of the base vehicle. In order to ensure that the values of CO2 emissions, fuel efficiency and mass of completed vehicles are representative, without placing an excessive burden on the manufacturer of the base vehicle, the Commission shall come forward with a specific monitoring procedure and shall review and make the necessary amendments to the relevant type-approval legislation by 31 December 2011 at the latest. When defining such a procedure, the Commission shall, if appropriate, determine how the mass and CO2 values are monitored, based on a table of CO2 values corresponding to different final inertia weight classes or based on only one CO2 value derived from the base vehicle mass plus a default added mass differentiated by N1 class. In the latter case, this mass would also be taken for Part C of this Annex. The Commission shall also ensure that the manufacturer of the base vehicle has timely access to the mass and to the specific emissions of CO2 of the completed vehicle. C. Format for the transmission of data For each manufacturer, for each year, Member States shall report the data described in point 3 of Part A of this Annex in the following formats: Section 1  Aggregated monitoring data Member State (1): Year: Data source: Manufacturer Total number of new light commercial vehicles registered Number of new light commercial vehicles having an emission value Number of new light commercial vehicles having a mass value Number of new light commercial vehicles having a wheelbase value Number of new light commercial vehicles having a steering axle track width value Number of new light commercial vehicles having other axle track width value (Manufacturer 1) ¦ ¦ ¦ ¦ ¦ ¦ (Manufacturer 2) ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Total all manufacturers ¦ ¦ ¦ ¦ ¦ ¦ Section 2  Detailed monitoring data Manufacturer name EU standard denomination Manufacturer name National standard denomination Manufacturer name National Registry denomination Type Variant Version Make Commercial name Category of vehicle type approved Category of vehicle registered Total number of new registrations Specific emissions of CO2 (g/km) Mass (kg) Technically permissible maximum laden mass (kg) Wheelbase (mm) Track width steering axle (mm) Track width other axle (mm) Fuel type Fuel mode Capacity (cm3) Electric energy consumption (Wh/km) Innovative technology or group of innovative technologies code Emissions reduction through innovative technologies Manuf. 1 Manuf. 1 Manuf. 1 Type 1 Variant 1 Version 1 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 1 Manuf. 1 Manuf. 1 Type 1 Variant 1 Version 2 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 1 Manuf. 1 Manuf. 1 Type 1 Variant 2 Version 1 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 1 Manuf. 1 Manuf. 1 Type 1 Variant 2 Version 2 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 1 Manuf. 1 Manuf. 1 Type 2 Variant 1 Version 1 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 1 Manuf. 1 Manuf. 1 Type 2 Variant 1 Version 2 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 1 Manuf. 1 Manuf. 1 Type 2 Variant 2 Version 1 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 1 Manuf. 1 Manuf. 1 Type 2 Variant 2 Version 2 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 1 Manuf. 1 Manuf. 1 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 2 Manuf. 2 Manuf. 2 Type 1 Variant 1 Version 1 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 2 Manuf. 2 Manuf. 2 Type 1 Variant 1 Version 2 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 2 Manuf. 2 Manuf. 2 Type 1 Variant 2 Version 1 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 2 Manuf. 2 Manuf. 2 Type 1 Variant 2 Version 2 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 2 Manuf. 2 Manuf. 2 Type 2 Variant 1 Version 1 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 2 Manuf. 2 Manuf. 2 Type 2 Variant 1 Version 2 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 2 Manuf. 2 Manuf. 2 Type 2 Variant 2 Version 1 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 2 Manuf. 2 Manuf. 2 Type 2 Variant 2 Version 2 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Manuf. 2 Manuf. 2 Manuf. 2 ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ (1) ISO 3166 alpha-2 codes with the exception of Greece and the United Kingdom for which the codes are EL and UK respectively.